

                         EXECUTIVE COURT LEASE AGREEMENT

THIS LEASE, made and entered into this 6th day of July, 2006 by and between RJL
Company Limited Partnership, a Michigan limited partnership (the "Lessor"),
whose address is 1515 South Federal Highway, Suite 300, Boca Raton, FL 33432 and
Vicor Technologies, Inc. (the "Lessee"), whose address is 2300 Corporate Blvd.,
NW, Suite 123, Boca Raton, FL 33432.

                                WITNESSETH THAT:

In consideration of the mutual promises, covenants and conditions herein
contained, and the rent reserved by Lessor, to be paid by Lessee to Lessor,
Lessor hereby leases to Lessee and Lessee hereby rents from Lessor, that certain
real property situated in Palm Beach County, Florida, hereinafter described, for
the term and at the rentals, and upon the terms and conditions hereinafter set
forth.

1.   PREMISES
     --------

The real property (the "Premises") hereby leased, let and demised by Lessor unto
Lessee, is Unit 123, consisting of 3,173 square feet, of EXECUTIVE COURT
CONDOMINIUM II (the "Building" and/or the "Condominium") located within the
Arvida Executive Center at 2300 Corporate Boulevard, NW, Boca Raton, Florida.
The relative size and location of the Premises within the Building are more
particularly depicted and described in Exhibit "A" attached hereto.

2.   CONSTRUCTION OF IMPROVEMENTS
     ----------------------------

Lessee accepts the premises in an "as is" condition except that Lessor agrees to
replace the carpeting with carpeting of similar quality, type, and color as the
carpeting existing in the Premises on the date hereof, unless otherwise mutually
agreed between Lessee and Lessor. The timing and selection of the replacement
shall be coordinated between Lessor and Lessee.

3.   TERM
     ----

The term of this Lease shall be three (3) years, and shall commence on August
15, 2006 ad expire on August 14, 2009.

4.   RENT
     ----

     A.   Lessee agrees to pay Lessor, without demand, set-off or deduction, a
          fixed minimum rent promptly by the first day of each calendar month in
          advance during the term of this lease. The monthly rental amount is
          specified below:

          i)   Rent from August 15, 2006 through August 14, 2007 shall be Eighty
               Thousand Nine Hundred Ninety Two and 80/100 Dollars ($80,992.80)
               payable monthly in the amount of Six Thousand Seven Hundred Forty
               Nine and 40/100 Dollars ($6,749.40) plus applicable sales tax.

          ii)  Rent from August 15, 2007 through August 14, 2008 shall be Eighty
               Five Thousand Forty Two and 44/100 Dollars ($85,042.44) payable
               monthly in


                                       1


               the amount of Seven Thousand Eighty Six and 87/100 Dollars
               ($7,086.87) plus applicable sales tax.

          iii) Rent from August 15, 2008 through August 14, 2009 shall be Eighty
               Nine Thousand Two Hundred Ninety Four and 56/100 Dollars
               ($89,294.56) payable monthly in the amount of Seven Thousand Four
               Hundred Forty One and 21/100 Dollars ($7,441.21) plus applicable
               sales tax.

     B.   Sales, Use and Rent Taxes, Personal Property Taxes - Lessee shall pay,
          as additional rent concurrently with the payment of the installment of
          Rent reserved herein, all sales, use or excise tax as assessed against
          the Premises. Lessee shall also pay before delinquency all sales tax,
          personal property taxes and assessments on the furniture, fixtures,
          equipment, and other property of Lessee located in the Premises and on
          additions and improvements in the Premises belonging to Lessee.

5.   USE
     ---

Lessee, its successors and assigns, shall use the premises exclusively for
general offices and related activities and for no other use or purpose
whatsoever. Lessee shall comply with all laws, ordinances, rules and regulations
of applicable governmental authorities, Lessor and the condominium Association,
respecting the use, operation and activities of the Premises (including
sidewalks, streets, approaches, drives, entrances, common areas serving the
Premises), and Lessee shall not make, suffer or permit any other areas or any
part thereof, or permit any nuisance thereon. Lessee shall not make use of the
Premises which would make void or voidable any policy of fire or extended
coverage insurance covering the Premises. Lessee shall maintain all interior
windows, if any, in a neat and clean condition and Lessee shall not permit
rubbish, refuse or garbage to accumulate or any fire or health hazard to exist
upon or about the Premises. Lessee shall use the Premises only for the purpose
stated in this Lease and shall not leave said Premises vacant or suffer or
permit any waste mistreatment thereof. Lessee agrees to abide by any rules or
regulations promulgated by Lessor which shall not discriminate against Lessee.

6.   REPAIRS, MAINTENANCE, SURRENDER AND OPERATION COSTS
     ---------------------------------------------------

Lessee will maintain, during the term of the Lease, a service agreement for
repairs and maintenance to the HVAC systems. Such service agreement shall
provide for routine repairs and maintenance of the HVAC system. In the event
that any part of the HVAC system needs replacement, unless such replacement is
due to the negligence or abuse of the Lessee, Lessor shall be responsible for
such replacement. Lessor agrees that Lessee shall have no responsibility for
repairs or replacement of the roof or the structure of the Building containing
the Premises, as such is the responsibility of the Condominium Association.

At all times during the term of this Lease, Lessee, at Lessee's expense, shall
provide for trash removal, pest control and daily janitorial service; provided
that Lessee shall not be obligated to contract for any service that is provided
to the Premises by the Condominium Association.


                                       2


7.   QUIET ENJOYMENT
     ---------------

Lessor covenants that so long as Lessee pays the rent reserved in this Lease and
performs its agreements hereunder, Lessee shall have the right to quietly enjoy
and use the Premises for the term hereof, subject only to the provisions of this
Lease.

8.   ASSIGNMENT
     ----------

Lessee shall not assign this Lease nor any rights hereunder, nor let or sublet
all or any part of the Premises, nor suffer or permit any person or corporation
to use any part of the Premises, without first obtaining the express written
consent of Lessor and complying with the requirements of the Declaration of
Condominium, which consent shall not be unreasonably withheld. Should Lessor
consent to such assignment of this Lease, or to a sublease of all or any part of
the Premises, Lessee does hereby guarantee payment of all rent herein reserved
until the expiration of the term hereof and no failure of Lessor promptly to
collect from any assignee or sublessee, or any extension of the time for payment
of such rents, shall release or relieve Lessee from its guaranty or obligation
of payment of such rents.

9.   UTILITIES
     ---------

Lessee shall pay all costs and expenses for electricity, heating and cooling,
and any and all other utilities separately metered, furnished to or used in
connection with the Premises for any purpose whatsoever during the term of this
Lease, promptly as each costs or expense shall become due and payable.

10.  SIGNS
     -----

Lessee shall not place or suffer to be placed or maintained upon any exterior
door, roof, wall or window of the Premises any sign, awning, canopy or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window or
door of the Premises and will not place or maintain any freestanding standard
within or upon the common Area of the Condominium or immediately adjacent
thereto, without first obtaining the express prior written consent of Lessor and
the Condominium Association. No exterior sign visible from the exterior of the
Building shall be permitted. Lessee further agrees to maintain such sign,
lettering, or other thing as may be approved by Lessor in good condition and
repair at all times and to remove the same at the end of the term of this Lease
as and if requested by Lessor. Upon removal thereof, Lessee agrees to repair any
damages to the premises caused by such installation and/or removal.

11.  PARKING, COMMON AREAS AND BUILDING SECURITY
     -------------------------------------------

In addition to the premises, Lessee shall have the right to non-exclusive use,
in common with Lessor, other Lessees and owners, and the guests, employees and
invitees of same of (a) automobile parking areas, driveways and footways, and
(b) such loading facilities, freight elevators and other facilities as may be
designated from time to time by Lessor, subject to the terms and conditions of
this Lease and to reasonable rules and regulations for the use thereof as
prescribed from time to time by Lessor.


                                       3


The Common Areas shall be subject to the exclusive control and management of the
Condominium Association, which shall have the right to establish, modify and
change and enforce from time to time rules and regulations with respect to the
Common Areas; and Lessee agrees to abide by and confirm with such rules and
regulations.

12.  ALTERATIONS TO THE PREMISES AND REMOVAL OF EQUIPMENT
     ----------------------------------------------------

Lessee shall not make any alteration or addition to the premises, including the
installation of air conditioning, without first obtaining the express prior
written consent of Lessor, which consent shall not be unreasonably withheld. To
the extent required by the Condominium, any such alterations or additions shall
be subject to the review and approval of the Condominium Association. Upon
expiration and termination of this Lease, all installations, fixtures,
improvements and alterations made or installed by Lessee, including electric
lighting fixtures made by Lessee, and all repairs, improvements, replacements
and alterations to the Premises made by Lessee, shall remain a part of the
Premises as the property of Lessor, except for trade fixtures.

13.  LIENS
     -----

Lessee agrees that it will make full and prompt payment of all sums necessary to
pay for the cost of repairs, alterations, improvements, changes or other work
done by Lessee to the Premises and further agrees to indemnify and hold harmless
Lessor from and against any and all such cost and liabilities incurred by
Lessee, and against any and all such costs mechanic's, material man's or
laborer's liens related to or arising out of such work or the cost thereof which
may be asserted, claimed or charged against the Premises or the Building or site
on which it is located. Notwithstanding anything to the contrary in this Lease,
the interest of Lessor in the premises shall not be subject to liens for
improvements made by or for Lessee, whether or not the same shall be made or
done in accordance with an agreement between Lessor and Lessee, and it is
specifically understood and agreed that in no event shall Lessor or the interest
of Lessor in the Premises be liable for or subjected to any mechanic's, material
man's or laborer's lien for improvement or work made by or for Lessee; and this
Lease specifically prohibits the subjecting of Lessor's interest in the Premises
to any mechanic's, material man's or laborer's liens for improvements made by
Lessee or for which Lessee is responsible for payment under the terms of this
Agreement. All persons dealing with Lessee are hereby placed upon notice of this
provision. In the event any notice or claim of lien shall be asserted of record
against the interest of Lessor in the Premises or Building or the site on which
it is located on account of or growing out of any improvement or work done by or
for Lessee, or any person claiming by, through or under Lessee, or for
improvements or work the cost of which is the responsibility of Lessee, Lessee
agrees to have such lien cancelled and discharged of record as a claim against
the interest of Lessor in the Premises or the Building or the site on which it
is located (either by payment or bond as permitted by law) within twenty (20)
days after notice to Lessee by Lessor, and in the event Lessee shall fail to do
to, Lessee shall be considered in default under this Lease.

A: Lessor's option, Lessee agrees to execute a Memorandum of this Lease to be
recorded in the Public Record of Palm Beach County, Florida, setting forth the
provisions of this Article 13.


                                       4


14.  CASUALTY
     --------

In the event the Premises are rendered untenantable by fire or other casualty,
Lessor shall have the option of terminating this Lease or rebuilding the
Premises, and in such event written notice of the election by Lessor shall be
given to Lessee within the period during which a decision to reconstruct after
casualty may be made pursuant to the terms of the Declaration of Condominium. In
the event Lessor elects to rebuild the Premises, the Premises shall be restored
to its former condition prior to tenant improvement work whether or not such
improvement work may have been performed by Lessor, within a reasonable time,
during which time no payment of rent or other sum due hereunder from Lessee to
Lessor shall abate. In the event Lessor elects to terminate this Lease, the rent
shall be paid to and adjusted as of the date of such casualty and the term of
this Lease shall then expire and this Lease shall be of no further force of
effect and Lessor shall be entitled to sole possession of the Premises. In the
event of damage or destruction to the Premises which leaves more than twenty
percent (20%) of the Premises untenantable for a period in excess of thirty (30)
days, then Lessee shall have the right to terminate this Lease upon notice to
Lessor and the rent shall be paid to the date of such termination.

15.  INSURANCE
     ---------

Lessor shall not be liable for injury caused to any person or property by reason
of the failure of Lessee to perform any of its covenants or agreements
hereunder, nor for such damages or injury caused by reason of any present or
future defect in the plumbing, wiring or piping of the Premises or Building or
plumbing leaks or other consequences of such defects or system failures. Lessee
agrees to indemnify and hold harmless Lessor from and against any and all loss,
damage claim, demand, liability or expense by reason of any damages or injury to
persons (including loss of life) or property which may arise or be claimed to
have arisen as a result of or in connection with the occupancy or use of the
Premises by Lessee. Lessee shall, at its expense, provide and maintain in force
during the entire term of this Lease, and any extension or renewal hereof,
public liability insurance with limited coverage not less than Five Hundred
Thousand and No/100 Dollars ($500,000.00) for any property damage or loss from
any one (1) accident and not less than One Million and No/100 Dollars
($1,000,000.00) for injury to any one (1) person from any one (1) accident,
applicable to the Premises. Each policy of insurance shall name as the insured
thereunder Lessor and Lessee. Each such liability insurance policy shall be of
the type commonly known as owner's, landlord's and tenant's insurance and shall
be obtained from a company satisfactory to Lessor. The original of each such
policy of insurance or certified duplicates thereof issued by the insurance or
insuring organization shall be delivered by Lessee to Lessor on or before ten
(10) days prior to occupancy of the Premises by Lessee, providing for thirty
(30) days notice of cancellation to Lessor.

Lessee shall provide at all times during which construction is being performed
upon the Premises by Lessee, including initial construction of the Premises
prior to the term of this Lease, and during any alteration of the premises,
builder's risk insurance with such reasonable limits as Lessor shall from time
to time require, and any such policy of insurance shall name as the insured
thereunder Lessor and Lessee as their interests may appear. Further, Lessee
shall maintain at all times during the term of the lease Workmen's Compensation
and Employer's Liability insurance at legally required levels for the benefit of
all employees entering upon the Building as a result of or in connection with
their employment by Lessee.


                                       5


16.  INTENTIONALLY DELETED
     ---------------------

17.  INSPECTION AND REPAIR
     ---------------------

Lessor or its representative shall have the right at any reasonable time, upon
twenty-four (24) hours' notice except in the case of emergency, to enter upon
the Premises for the purpose of inspection or for the purpose of making or
causing to be made any repairs or otherwise to protect its interest, but the
right of Lessor to enter, repair or do anything else to protect its interest, or
the exercise or failure to exercise said right shall in no way diminish Lessee's
obligations or enlarge Lessor's obligation under this Lease, or affect any right
of Lessor to Lessee or any third party. Lessor shall have the right to show the
Premises to a prospective tenant at any time subsequent to the ninetieth (90th)
day before the expiration or termination of this Lease.

18.  DEFAULT
     -------

In the event Lessee shall fail (a) to make any rental or other payment due
hereunder within five (5) days after the same shall become due, or (b) abandon
the Premises during the term hereof, or (c) breach or fail to perform any of the
agreements herein other than the agreement to pay rent, and shall fail to cure
such agreements within ten (10) days after written notice from Lessor, then
Lessor, in any such event(s) shall have the option to:

     A. Accelerate rent payments due or to become due for the balance of the
term, at the adjusted rate applicable during the period in which the default
occurs, and sue at once for the total amount of said rents;

     B. Terminate this Lease, resume possession of the Premises for its own
account and recover immediately from Lessee the difference between the rent for
which provision is made in this Lease and fair rental value of the Premises for
the remainder of the lease term, together with any other damage occasioned by or
resulting from the abandonment or a breach or default other than a default in
the payment of rent;

     C. Resume possession and re-lease and re-rent the Premises for the
remainder of the lease term for the account of Lessee and recover from Lessee,
at the end of the lease term or at the time each payment of rent becomes due
under this Lease as the Lessor may elect, the difference between the rent for
which provisions are made in this lease and the rent received on the re-leasing
or re-renting, together with all costs and expenses of Lessor in connection with
such re-leasing or re-rental and the collection of rent and the cost of all
repairs or renovations reasonably necessary in connection with the re-leasing or
re-rental, and if this option is exercised, Lessor shall, in addition, be
entitled to recover from Lessee immediately any other damages occasioned by or
resulting from the abandonment or breach or default other than a default in the
payment of rent.

The remedies for which provision is made in this Article 18 shall not be
exclusive and in addition thereto Lessor may pursue such other remedies as are
provided by law, in the event of any breach, default or abandonment by Lessee.
In the event of litigation between Lessor and Lessee arising out of this Lease,
the prevailing party in such litigation shall be entitled to be reimbursed for
all reasonable attorneys' fees, costs and expenses incurred by the prevailing
party, including reasonable attorneys' fees, costs and expenses incurred by the
prevailing party,


                                       6


including reasonable attorneys' fees, costs and expenses in connection with any
appellate proceedings. Lessee hereby expressly waives any and all rights of
redemption, if any, granted by or under any present or future law in the event
Lessee shall be evicted or dispossessed for any cause, or in the event Lessor
shall obtain possession of the Premises by virtue of the provisions of this
Lease, or otherwise and Lessee waives any right to trial by jury on any issue
which may be litigated herein.

Any and all sums due under this Lease from Lessee to Lessor and not paid on the
due date shall cause the automatic imposition of a late charge equal to either
the maximum interest allowed by the laws of the State of Florida on any
principal balance, or Ten and No/100 Dollars ($10.00) per day, whichever is
greater, said late charge shall be deemed additional rent and shall be paid with
the late payment.

19.  WAIVER OR ESTOPPEL
     ------------------

The failure of Lessor to insist, in any one or more instances, upon strict
performance of any covenants or agreements of this Lease, or exercise any option
of Lessor herein contained, shall not be construed as a waiver or relinquishment
for the future enforcement of such covenant, agreement or option, but the same
shall continue and remain in full force and effect. Receipt of rent by Lessor,
with knowledge of the breach of any covenant or agreement hereof, shall not be
deemed a waiver of such breach and no waiver by Lessor of any provision hereof
shall be deemed to have been made unless expressed in writing and signed by
Lessor.

20.  MORTGAGE SUBORDINATION
     ----------------------

All rights and interests of Lessee hereunder are and shall be and remain
subject, subordinate and inferior to all mortgages, heretofore or hereafter
given and encumbering the Premises, or any part thereof, and shall likewise be
subordinate and inferior to all renewals, modifications, consolidations,
replacements and extensions of any such mortgage, and the right of the holder of
any such mortgage shall at all times be and remain prior and superior to all
rights and interests of Lessee. This provision shall operate as a subordination
agreement with respect to all such mortgages and all renewals, modifications,
consolidations, replacements and extensions thereof. If the holder of any such
mortgage or any person, form or corporation agreeing to make a loan secured by a
mortgage on the Premises shall require confirmation of any subordination for
which provision is herein made or a separate subordination agreement with
respect to any mortgage transaction, Lessee shall execute such confirmation or
subordination agreement in the form required by such mortgage holder or other
person or corporation agreeing to make a loan secured by a mortgage on the
Premises, and the execution of the same shall not diminish or affect the
liability of Lessee hereunder or of any other party responsible for or
guaranteeing the obligations of Lessee Under this Lease.

21.  CONDEMNATION
     ------------

Lessor reserves unto itself, and Lessee assigns to Lessor, all right to damages
accruing on account of any taking or condemnation of any part of the Premises,
or by reason of any act of any public or quasi-public authority for which
damages are payable. Lessee agrees to execute such instruments of assignment as
may be required by Lessor, and to turn over to Lessor any


                                       7


such damages that may be recovered in any such proceeding. Lessor does not
reserve to itself, and Lessee does not assign to Lessor, any damages payable for
trade fixtures installed by Lessee at its cost and expense and which are not
part of the realty.

22.  DEPOSITS AND ADVANCES
     ---------------------

Any funds paid by Lessee to Lessor as a deposit or advance pursuant to the terms
of this Lease, or any exhibit, addendum or modification hereto, may be
commingled with other funds of Lessor and need not be placed in trust, deposited
in escrow or otherwise held in a segregated account. In addition, if any sum or
sums of money shall become payable by Lessee to Lessor pursuant to the terms of
this Lease, or any exhibit, addendum or modification hereto, or by any law,
ordinance or regulation affecting this Lease, Lessor shall have the right to
apply any deposits or advances theretofore made by Lessee against such sums due
by Lessee to Lessor.

23.  SECURITY DEPOSIT
     ----------------

Lessor acknowledges possession of a deposit made by Lessee under the terms of a
previous lease between Lessor and Lessee. The previous lease described the
deposit and its terms as follows:

     Lessee has deposited with Lessor and Lessor hereby acknowledges receipt of
     the sum equal to $11,105.50 which shall be held by Lessor, as security for
     the faithful performance by Lessee, of all the terms of this Lease by
     Lessee to be observed and performed. Said deposit shall not be mortgaged,
     assigned, transferred or encumbered by Lessee without the express prior
     written consent of Lessor and any such act on the part of Lessee shall be
     without force and effect and shall not be binding upon Lessor. If any of
     the rents herein reserved or any other sum payable by Lessee to Lessor
     hereunder shall be overdue or unpaid, or should Lessor make payments on
     behalf of Lessee, or if Lessee shall fail to perform any of the terms of
     this Lease, then Lessor, at its option and without prejudice to any other
     remedy which Lessor may have on account thereof, may appropriate and apply
     said entire deposit, or so much thereof as may be necessary to compensate
     Lessor, toward the payment of any rent or additional sum due hereunder or
     to any loss or damage additional sum due hereunder or to any loss or damage
     sustained by Lessor due to such breach on the part of Lessee; and Lessee
     shall forthwith upon demand restore said security deposit to the original
     sum deposited. Should Lessee comply with all of the terms and promptly pay
     all of the rentals and all other sums payable by Lessee to Lessor as they
     become due, said deposit shall be returned in full to Lessee at the end of
     the term. In the event of bankruptcy or other creditor debt proceedings
     against Lessee, the security deposit shall be deemed to be first applied to
     the payment of rent and other charges due Lessor for all periods prior to
     the filing of such proceedings.

     Lessor may deliver the security and any other deposit made hereunder by
     Lessee to the purchaser of Lessor's interest in the Premises and in the
     event that such interest be sold or otherwise conveyed, and thereupon
     Lessor shall be discharged from any further liability with respect to such
     deposit; and this provisions shall also apply to any subsequent transferee
     of Lessor.


                                       8


Lessor and Lessee hereby agree that the aforementioned deposit is sufficient and
shall carry over to this Lease so that no additional security deposit is
required. Lessor and Lessee further agree that the terms of the deposit as
described in the previous lease shall be applicable to this Lease.

24.  NOTICES
     -------

All notices required or contemplated by this Lease shall be in writing and shall
be delivered in person or by United States Certified Mail, Return Receipt
Requested addressed to the party to whom such notice is directed at the
addresses set forth in the first paragraph of this Lease. By giving at least two
(2) days' prior written notice to the other party, either may change its address
for notices hereunder. In addition to notice to Lessor and Lessee, notice shall
be given as follows:

     Copy of Notice to Lessor:          Broad and Cassel
                                        7777 Glades Road, Suite 300
                                        Boca Raton, Florida 33434
                                        Attn:  Richard B. MacFarland, Esquire

     Copy of Notice to Lessee:          Robert C. White, Jr., Esq.
                                        Partner
                                        Gunster, Yoakley & Stewart, P.A.
                                        500 East Broward Boulevard, Suite 1400
                                        Fort Lauderdale, Florida 33394

25.  BROKERAGE
     ---------

Lessee acknowledges that it has not dealt, consulted or negotiated with any real
estate broker, sales person or agent in connection with this renewal Lease and
Lessee hereby agrees to indemnify and hold harmless Lessor from and against any
and all loss and liability resulting from or arising out of any claim that
Lessee has dealt or negotiated with any real estate broker, salesperson or agent
in connection with the transaction which is subject of this renewal Lease.

26.  RECORDATION
     -----------

This Agreement is not to be recorded in the Public Records, and if Lessee does
record this Agreement, Lessee shall be in default and Lessor shall be entitled
to exercise any of its rights as a result of Lessee's default.

27.  ENTIRE AGREEMENT
     ----------------

Lessee agrees that Lessor has not made any statement, promise or agreement, or
taken upon itself any engagement whatsoever, verbally or in writing, in conflict
with the terms of this Lease, or in which any way modifies, varies, alters,
enlarges or invalidates any of its provisions. This Lease sets forth the entire
understanding between Lessor and Lessee, and shall not be changed, modified or
amended except by an instrument in writing signed by the party against whom the
enforcement of any such change, modification or amendment is sought. The
covenants and agreements herein contained shall bind, and the benefit and
advantages hereof shall inure to the respective heirs, legal representatives,
successors and assigns of Lessor and Lessee. Whenever


                                       9


used the singular number shall include the plural and the plural the singular
and the use of any gender shall include all genders. The headings set forth in
this Lease are for ease of reference only, and shall not be interpreted to
modify or limit the provisions hereof. This Lease shall be construed in
accordance with the laws of the State of Florida.





























                                       10


IN WITNESS WHEREOF, Lessor and Lessee have caused this lease to be executed as
required by law on this, the day and year first above written.

                                          LESSOR:

Witnesses:                                RJL Company Limited Partnership, a
                                          Michigan limited partnership


/s/ Jo Ellen Schafer                      By:  /s/ Joel T. Altman
-------------------------------------         --------------------------------
Print Name:  Jo Ellen Schafer                  Joel T. Altman, General Partner



-------------------------------------
Print Name:
            -------------------------



-------------------------------------
Print Name:
            -------------------------



-------------------------------------
Print Name:
            -------------------------



                                          LESSEE:

Witnesses:                                Vicor Technologies, Inc.


                                          By:  /s/ David H. Fater
-------------------------------------         --------------------------------
Print Name:                               Title:  CEO
            -------------------------



-------------------------------------
Print Name:
            -------------------------


                                          Attest:
-------------------------------------             ----------------------------
Print Name:                               Print Name:
            -------------------------                 ------------------------



-------------------------------------
Print Name:
            -------------------------


                                       11